DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on Mar. 05, 2021 has been entered. 

Remarks
2. 	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statements filed on 02/08/2021 and 03/05/2021 have been placed in the application file and the information referred to therein has been considered as to the merits. None of the references cited in the IDS, singly or in combination disclose applicant’s claim invention. 

Allowable Subject Matter
4. 	Independent claims 1, 10, and 16 are allowed over prior art of record. Dependent claims 2-9, 11-15, and 17-20 depend on the above-mentioned independent claims 1, 10, and 16 are 
Examiner's statement of reasons for allowance
5. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 16 are allowed in view of the prior art. 
Closest relevant prior art of Ashley et al. (US 10051001) discloses techniques for an efficient and secure store for credentials enforcement using a firewall, a system, process, and/or computer program product for an efficient and secure store for credentials enforcement using a firewall includes receiving a space-efficient and secure data structure, such as bloom filter, from an agent executed on an authentication server, in which the bloom filter is generated by the agent based on a transformation of a plurality of user credentials extracted from the authentication server and/or intercepted at the authentication server; storing the bloom filter on the network device (e.g., in a cache on the network device); and monitoring network traffic at the network device to perform credentials enforcement using the bloom filter. 
Joll et al. (US 20140157405) discloses a scalable cyber-security system, method and architecture for the identification of malware and malicious behavior in a computer network. Host flow, host port usage, host information and network data at the application, transport and network layers are aggregated from within the network and correlated to identify a network behavior such as the presence of malicious code; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations. None of the prior art of record teaches or made obvious the feature: "receiving, by the gatekeeper, a plurality of packets; determining, based on packet information, whether each respective packet of the plurality of packets comprises a domain name; based on a determination that a first packet of the plurality of packets comprises a first domain name, testing, without querying the DNS, the probabilistic 
Dependent claims 2-9, 11-15, and 17-20 depend upon the above-mentioned allowed claims 1, 10, and 16 and are therefore allowed by virtue of its dependency. None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious  the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims  with proper motivation at or before the time it was effectively filed.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. 2016 IEEE 11th International Conference on Malicious and Unwanted Software: “Know Your Enemy” (MALWARE)- “A covert data transport protocol”, discloses a new covert data transport .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571)272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437